Citation Nr: 1401984	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic right eye disorder, to include glaucoma and visual field defect, to include as secondary to service-connected visual field defect of the left eye and migraine headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1993 to June 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the claim. 

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is of record. 

This case was previously before the Board in January 2012 and July 2013.  In January 2012, the Board remanded the case for further development including obtaining Social Security Administration (SSA) records and the Veteran's VA vocational rehabilitation records.  In July 2013, the Board found that the development from the January 2012 remand had been substantially completed pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instruction were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Nevertheless, the Board found it necessary to remand the case for additional development including updating the Veteran's treatment records and affording the Veteran an additional VA examination. 

As the Veteran did not attend her scheduled VA examination but provided good cause as to why she was absent, the Board finds that an additional attempt must be made to schedule and conduct a VA examination.  Therefore, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.
  
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
    
Additionally, in July 2013, the Board referred the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ), as the issue had been raised by the record.  The case file does not reflect any action taken by the AOJ on this matter, and the Board again refers it to the AOJ for appropriate action. 


REMAND

In July 2013, the Board remanded the case for further development and directed the RO to provide the Veteran with an opportunity to submit any additional pertinent treatment records since January 2009, or to submit a waiver for the RO to obtain such records.  The Board directed the RO to schedule the Veteran for a VA examination to determine whether the Veteran's right eye problems were due to refractive error of the eye or to an acquired eye condition, and to provide an opinion as to whether any diagnosed eye condition was related to service.  

The Board also directed the examiner to specifically determine whether the Veteran ever had glaucoma in the right eye at any time during the pendency of the appeal (i.e. from 2005 to present), and if so, to provide an opinion as to whether it was related to service.  If the examiner did not find any diagnosed right eye condition to be directly related to service, the examiner was to express an opinion as to whether it was caused by or aggravated by the service-connected left eye vision field defect and/or migraine headaches under a theory of secondary service connection.  Thereafter, the RO was directed to readjudicate the claim and issue a supplemental statement of the case (SSOC) if the benefit sought was denied.

The Board finds that the RO substantially complied with the Board's July 2013 remand pursuant to Stegall.  See Dyment, supra.  In July 2013, the RO sent the Veteran a letter requesting that she provide, or submit a waiver for, any pertinent treatment records since January 2009.  The Veteran did not respond to the RO's letter. 

The RO also scheduled the Veteran for a VA examination in August 2013; however, the Veteran failed to appear.  The RO issued an SSOC in September 2013.  Therefore, the RO substantially complied with the Board's remand directives.  

However, the Board finds that the Veteran showed good cause as to why she did not attend her scheduled VA examination.  See 38 C.F.R. § 3.655.  Specifically, in an October 2013 report of contact, she stated that she had been hospitalized and had attempted to reschedule the examination but was told that it would need to be re-requested.

The Veteran must be afforded one additional chance to attend a VA examination.  If she does not attend this examination without showing good cause, the Board will decide the claim based on the evidence of record.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate professional to evaluate the current nature and etiology of her right eye disorder.  

The entire virtual file (including any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be made available to the examiner for review before the examination.

The examiner must indicate whether the Veteran's right eye problems are due to refractive error of the eye (which are not considered to be disabilities for VA compensation purposes) or to an acquired eye condition.  For any acquired right eye condition diagnosed, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or developed as a result of her active service. 

With regard to the matter of glaucoma in the right eye, the examiner must expressly state whether the Veteran has ever had glaucoma in the right eye at any point during the pendency of this appeal, from 2005 to present.  If so, the examiner must opine as to whether the glaucoma is at least as likely as not related to her period of active duty service, even if the glaucoma is no longer present on examination. 

If the examiner determines that the right eye condition is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the service-connected left eye vision field defect and/or migraine headaches.  The examiner MUST address both causation and aggravation separately.  If both theories are not addressed in the provided opinion, it will be deemed inadequate.  The examiner should note that "aggravation" in this context means a permanent increase in severity that is beyond natural progression. 

A complete explanation must be provided for any opinion expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim.  If the benefit remains denied, provide the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

